PER CURIAM:
For reasons to be assigned in an opinion to be issued in due course, the judgment of the district court dismissing this action is AFFIRMED. The district court’s order staying execution of its judgment is VACATED effective 11:59 p.m., August 31, 1988. If appellants wish to apply to the Supreme Court of the United States for a further stay of judgment or for other relief, application should be made during the pendency of the stay as announced herein, as no further stays will be granted by this court.
SO ORDERED.